Citation Nr: 0708258	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-38 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for temporomandibular 
joint syndrome.

3.  Entitlement to service connection for liver disease, 
claimed as secondary to service-connected post traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 50 percent disabling.

5.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart 


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1986 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February and 
April 2004 from the Department of Veterans Affairs (VA) 
regional office (RO) in Cleveland, Ohio.   The February 2004 
decision denied service connection for sleep apnea and 
temporomandibular joint syndrome.  The April 2004 decision, 
in pertinent part, denied service connection for liver 
disease, to include as secondary to service-connected PTSD, a 
compensable rating for service-connected bilateral hearing 
loss and an increased rating for PTSD.

The issues of service for temporomandibular joint syndrome 
and for sleep apnea are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  Service medical records are negative for any findings 
attributed to a liver disability; post service treatment 
records do not show nonalcoholic steatohepatitis or 
nonalcoholic fatty liver disease until 13 years after the 
veteran's discharge from service and there is no competent 
medical evidence that establishes a relationship between the 
liver disease and service or a service-connected disability.



2.  The veteran's service-connected PTSD is manifested by 
subjective complaints to include paranoia, anhedonia, very 
frequent panic attacks, disturbances of motivation 
(anhedonia) and mood (frequent tearfulness and depression), 
occasional auditory hallucinations, irritability, nightmares, 
flashbacks, hyper arousal, and difficulty being around other 
people, and objective evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, panic attacks more than 
once a week, and disturbances of motivation and mood; it is 
not manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

3.  Right ear hearing loss is manifested by hearing at Roman 
numeric designation II or better and left ear hearing loss is 
manifested by hearing at Roman numeric designation IV or 
better.


CONCLUSIONS OF LAW

1.  Service connection for a liver disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.310(a) (2006).  

2.  The schedular criteria for a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.85, 
Diagnostic Code 6100 (2006).

3.  The criteria for assignment of a rating in excess of 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.130, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the veteran was sent a VCAA notice letter in October 
2003 pertaining to the claims for service connection for 
liver disease and a compensable rating for bilateral hearing 
loss, four months before the initial rating decision.  A VCAA 
notice letter was sent to the veteran in March 2004 
pertaining to his increased rating claim for PTSD, one month 
before the initial rating decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Also see VAOPGCPREC 7-
2004.  An additional VCAA notice was sent in October 2004.  
The notices collectively comply with the four requirements in 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), in that they 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claims; 
(2) inform the claimant about the information and evidence 
the claimant is expected to provide; (3) inform the claimant 
about the information and evidence that VA will attempt to 
provide on his behalf; and (4) request the claimant provide 
any evidence in his possession that pertains to the claims.  
The notice letters addressed all four elements.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, regarding his claim for service 
connection for liver disease, the veteran was only informed 
of the existence of a disability and the connection between 
the veteran's service and the disability elements.  Despite 
the exclusion of three elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the veteran's status as an 
honorably discharged veteran was previously established.  
Since the Board finds that service connection for liver 
disease is not warranted in this appeal, the degree of 
disability and an effective date for service connection for 
liver disease are not issues before the Board.  The veteran 
was only informed regarding the degree of disability for his 
increased rating claims.  Since compensable and increased 
ratings are not warranted for bilateral hearing loss and 
PTSD, respectively, the issue of an effective date is not 
before the Board.  The remaining elements, which pertain to 
service connection, have already been established.  In sum, 
the lack of notice has no prejudicial consequence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for VA examinations, to address the 
level of disability of the veteran's bilateral hearing loss 
and PTSD and to determine the nature and etiology of the 
veteran's liver disease.  There is sufficient medical 
evidence of record to make a decision on the claims decided 
herein. 

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability, which 
is proximately due to, or the result of, service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Aggravation 
of a nonservice-connected disability may also be compensated 
for a nonservice-connected condition if proximately due to, 
or the result of, service-connected disease or injury; under 
those circumstances, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.         
 
The veteran's PTSD disability has been evaluated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006) (Post-
traumatic stress disorder) as 50 percent disabling.  

A 50 percent evaluation is provided where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent schedular evaluation is provided where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The veteran's bilateral hearing loss is currently evaluated 
as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 
6100.

Evaluations for loss of hearing acuity are based upon the 
results of modern and scientific testing at approved 
facilities.  This testing is performed under controlled 
conditions to measure the degree of organic hearing 
impairment and the results of that testing are then compared 
to the schedular criteria which are designed to reflect, as 
nearly as possible, the average functional impairment due to 
the hearing loss in everyday situations.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  If impaired hearing is service connected 
in only one ear, in order to determine the percentage 
evaluation from Table VII, the nonservice-connected ear will 
be assigned a Roman numeric designation for hearing 
impairment of I.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 
6110.  

In addition to the general criteria, based upon research VA 
has identified two circumstances where alternative tables 
could be employed.  One is where the pure tone thresholds in 
any four of the five frequencies of 500, 1000, 2000, 3000 and 
4000 Hz are 55 decibels (dB) or greater.  In such an 
instance, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2006).  The second circumstance is where pure tone 
thresholds are 30 dB or less at frequencies of 1000 Hz and 
below, and are 70 dB or more at 2000 Hz.  In this instance 
also the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b) (effective June 10, 1999).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
equipoise or in support of the claim, it is allowed.  Id.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2006).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions, as presented in hearing testimony 
and argument, the VA Form 646, a lay statement, VA records 
for treatment from 2003 to 2004, and VA examination reports.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claims.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Liver Disease

The veteran contends that he incurred liver disease after he 
was discharged from service as a result of prescribed 
medications to treat his service-connected PTSD.  The record 
discloses some favorable evidence, but the weight of the 
evidence preponderates against service connection for liver 
disease, to include as secondary to service-connected PTSD.

The veteran has a current diagnosis of non-alcoholic 
steatohepatitis.  The record reflects two VA compensation 
examinations to evaluate the etiology of the disease.  Both 
VA examiners, one in October 2003 and the other in January 
2005, concluded that it was less likely than not that the 
veteran's Zoloft, a medication prescribed to the veteran for 
treatment of his service-connected PTSD, is the cause of the 
veteran's nonalcoholic liver disease.  In drawing this 
conclusion the October 2003 VA examiner noted a weight gain 
of 35 pounds since the veteran's discharge from service; he 
also observed that the diagnosis of nonalcoholic fatty liver 
disease was consistent with the abdominal ultrasound.  The 
January 2005 VA examiner concurred; he based his opinion on 
the absence of any temporal relationship between the 
diagnosis and the administration of psychiatric medications.  
These medical opinions are essentially uncontested.

Treatment records show that at one time the veteran's 
physician suspected that the veteran's elevated liver enzymes 
were the result of a reaction to Zoloft.  Consequently, his 
physician discontinued Zoloft in July 2003.  The follow-up 
laboratory results were mixed and inconclusive.  
Interpretation of an ultrasound of the liver in September 
2003 indicated fatty liver disease and the recommendation was 
weight loss and a low fat/low cholesterol diet.  At that 
point, the veteran's physician noted that as time passed, a 
drug reaction as the etiology of the veteran's elevated liver 
enzymes has become less of an option.  In sum, the evidence 
of any relationship between Zoloft and the veteran's liver 
disease is tentative at best.  See e.g., Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  The competent evidence regarding a 
relationship between Zoloft and the veteran's liver disease 
is clearly against it.  Additionally, as no cause and effect 
has been established between the veteran's liver disease and 
Zoloft, aggravation has not been shown.  Accordingly, 
secondary service connection for liver disease is not 
warranted.

As an additional matter, the Board notes that service medical 
records show no findings attributed to liver disease and 
post-service treatment records do not show elevated liver 
enzymes and nonalcoholic fatty liver disease until several 
years after service.  Consequently, the evidence in this 
matter fails to establish either direct or secondary service 
connection for liver disease. 

Hearing Loss

A review of the record indicates that a compensable rating is 
not warranted for bilateral hearing loss.  In reviewing the 
objective evidence in this case, the Board notes that 
consideration of the alternative table (Table VIa) is not 
indicated because pure tone thresholds at 1000, 2000, 3000, 
and 4000 Hz are above 55 dB in only two of the five 
frequencies in the left ear and the right.  Use of the 
alternative table requires pure tone thresholds greater than 
55 dB at four of five frequencies.  38 C.F.R. § 4.86.  The 
veteran's highest pure tone threshold averages occurred in 
August 2003 and were 45 dB and 44 dB for the right and left 
ears, respectively.  These averages, however, cannot be used 
to rate the veteran because the audiologist did not evaluate 
the veteran's speech recognition.  The veteran did undergo a 
VA compensation examination a few months later, which showed 
comparable average pure tone thresholds, albeit a few 
decibels less.  In this regard, it should be noted that the 
same numeric designation of hearing impairment is assigned 
for pure tone averages between 42 and 49.  In November 2003, 
the pure tone threshold averages were 43 for the right ear 
and 45 for the left.  Speech recognition scores were 84 
percent for the right ear and 72 percent for the left.  
According to Table VI, these results indicate a Roman numeric 
designation of II for the right ear and IV for the left ear.  
As these designations are applied to Table VII, a 
noncompensable rating is warranted.  

The Board finds that the veteran is not entitled to 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  No evidence has been received that establishes 
such factors as frequent periods of hospitalization or marked 
interference with employment due to his service-connected 
bilateral hearing loss, that render impractical the 
application of the regular rating criteria.  A review of 
medical records has disclosed no recent hospital admissions 
to treat the disability.  No employment records or other 
pertinent evidence demonstrate that bilateral hearing loss 
markedly interfered with the veteran's employment.  In the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  As 
there is no objective evidence showing that the veteran's 
service-connected bilateral hearing loss has a substantial 
impact upon his occupational abilities that is not otherwise 
accounted for by application of the rating schedule, a 
referral for consideration of an extraschedular evaluation, 
under the guidelines of 38 C.F.R. § 3.321(b)(1), is not 
warranted.

PTSD

A review of the record indicates that the veteran does not 
meet the criteria for an increased rating for PTSD.  The 
relevant medical evidence includes reports of VA psychiatric 
examinations performed in recent years with GAF scores.  GAF 
stands for Global Assessment of Functioning Scale, which 
under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th Ed. 1994) (DSM-IV), reflects the 
psychological, social, and occupational functioning of those 
with psychiatric disability on a hypothetical continuum of 
mental health-illness.  The nomenclature in DSM-IV has been 
specifically adopted by VA in the evaluation of mental 
disorders.  38 C.F.R. §§ 4.125, 4.130 (2006).  The veteran's 
most recent GAF score was 60 in July 2004.  A 55-60 GAF score 
indicates moderate difficulty in social, occupational, or 
school functioning.  Carpenter v. Brown, 240, 242 (1995).  A 
GAF of 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  In his 
concurring opinion in Brambley v. Principi, 17 Vet. App. 20 
(2003), Judge Steinburg noted that a GAF of 40 signifies 
considerably greater occupational impairment than a GAF of 
50.  The results of the veteran's mental status examination 
are consistent with a moderate disability.  In this regard, 
on the most recent VA examination in July 2004, the veteran 
demonstrated a blunted affect with logical and sequential 
thought process and an intact memory.  He endorsed having 
minimal friends, panic attacks, disturbances of motivation 
(anhedonia) and mood (frequent tearfulness and depression), 
occasional auditory hallucinations, and irritability.  The 
veteran denied any physical altercations.  These symptoms and 
GAF score clearly demonstrate a moderate disability from 
PTSD, which is appropriately rated as 50 percent disabling.

The evidence of lower GAF scores (40-45 range) in February, 
March and April 2004 are contradicted by higher scores 
shortly before, during, and after this period.  In this 
regard, the Board notes the veteran's GAF was assessed as 65 
in December 2003, when he underwent evaluation for the 
Persian Gulf Registry.  Clinicians also assessed his GAF as 
60 in February 2004 and March 2004.  There is also a GAF 
score of 55 in February 2004.  The veteran's symptomatology 
after the July 2004 VA examination is also consistent with 
the GAF of 60.  Progress notes in 2005 and 2006 indicate the 
veteran continued to have logical and goal oriented speech 
with no abnormalities with tone and rate.  His insight and 
judgment remained intact and the notes also reflect good 
hygiene.  The noted abnormalities were limited to restricted 
or constricted affect and low or depressed mood.  While these 
symptoms are pervasive, they did not appear to severely 
interfere with most areas, as the veteran's family relations, 
judgment, and thinking remain intact.  There is no evidence 
that the veteran's PTSD symptomatology resulted in 
occupational impairment demonstrated through difficulty in 
adapting to work or a work like setting or inability to 
establish and maintain effective work relationships.  
Consequently, the veteran does not meet the criteria for a 70 
percent evaluation or higher.

The evidence presents no record of extraordinary factors, 
such that the service-connected PTSD has markedly interfered 
with the veteran's employment or has required frequent 
hospitalizations.  In the absence of such factors, the Board 
is not required to discuss any further the possible 
application of 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. 
App. 337 (1996).  In sum, an increased rating based on 
schedular or extraschedular criteria for PTSD has not been 
demonstrated and therefore, is not warranted.




ORDER

Service connection for liver disease, claimed as secondary to 
service-connected PTSD, is denied.

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is denied.

A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

Temporomandibular Joint Syndrome

The veteran contends that he grinds his teeth at night 
because of his service-connected PTSD and the grinding 
aggravates or causes the temporomandibular joint syndrome.  
The medical term for grinding of teeth is "bruxism", which 
is defined as "involuntary, nonfunctional, rhythmic or 
spasmodic gnashing, grinding, and clenching of teeth (not 
including chewing movements of the mandible), usually during 
sleep, sometimes leading to occlusal trauma.  Causes may be 
related to repressed aggression, emotional tension, anger, 
fear, and frustration."  Dorland's Illustrated Medical 
Dictionary, 30th Edition, p. 257 (Dorland's) (Emphasis 
added).  A review of the veteran's treatment records shows 
that his service-connected PTSD is marked by symptoms of 
anger, and other manifestations that could appropriately be 
described as emotional tension, anger, fear, and frustration.  
Thus, as bruxism is defined in Dorland's, the possibility of 
a relationship between the teeth grinding, the 
temporomandibular joint syndrome, and PTSD clearly arises.  
The record does not, however, present sufficient information 
to decide the merits of the claim for service connection for 
temporomandibular joint syndrome.  Accordingly, a VA 
examination is warranted.  38 C.F.R. § 3.159 (c)(4).



Sleep Apnea

Essentially, the veteran contends that his sleep apnea is 
aggravated by his service-connected PTSD.  His testimony 
indicated that he is unable to wear the prescribed CPAP mask 
because it reminds him of a gas mask and the traumatic events 
he experienced in service, which he associates with use of a 
gas mask.  Outpatient treatment notes also show he reported 
that he usually goes to bed with the CPAP mask on, but he 
"ends up" taking it off subconsciously.  The clinician 
found that the obstructive sleep disability certainly has a 
component of anxiety.  A nocturnal polysomnogram demonstrated 
in August 2005 that the veteran's sleep related breathing 
disorder is controllable while wearing a contour nasal mask 
at optimal pressure of 12 centimeters H2O.  Consequently, 
there does appear to be an issue of whether the veteran's 
service-connected PTSD "aggravates" his diagnosed 
obstructive sleep apnea, but it remains unclear whether the 
impact of PTSD is a chronic worsening of the disability.  The 
resolution of issues involving medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  A 
medical opinion is necessary to resolve the question of 
whether service-connected PTSD has resulted in a chronic 
worsening of the veteran's sleep apnea disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The RO's 
attention is directed to Dingess, 19 Vet. 
App. 473 (2006) (requiring VCAA notice to 
include the five elements of a service 
connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a 
connection between the veteran's service 
and the disability; (4) degree of 
disability; and (5) effective date of the 
disability.)  The RO should provide the 
appellant written notification specific 
to his claims for service connection for 
sleep apnea and for temporomandibular 
joint syndrome.  The appellant should 
further be requested to submit all 
evidence in his possession that pertains 
to his claims.

2.  When the above evidentiary development 
has been accomplished, associate any 
additional records with the file and 
schedule VA medical examination for the 
purpose of determining the nature and 
etiology of his sleep apnea and 
temporomandibular joint syndrome.  The 
claims file and a copy of this remand must 
be made available to and pertinent 
documents therein reviewed by the examiner 
in conjunction with the examination.  

Following a review of the relevant medical 
evidence in the claims file, obtaining a 
relevant history from the veteran, a 
physical examination and any tests that 
are deemed necessary, the clinician is 
asked to opine on the following issues: 
(1) whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's sleep apnea was incurred in 
service or is aggravated (a chronic 
worsening) by his service-connected PTSD, 
and (2) whether temporomandibular joint 
syndrome is found and, if so, state an 
opinion as to whether it is at least as 
likely as not the result of, aggravated by 
or otherwise etiologically related to 
PTSD, or an injury or disease that the 
veteran incurred during service.  The 
examiner should state an opinion as to 
when (approximate year and month) the 
disorders in question had their onset.

The clinician is advised that the phrase 
"at least as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as to find against causation.  
Thus, more likely than not and at least as 
likely as not support the contended 
relationship; less likely than not weighs 
against it.

The examiner is also asked to provide a 
rationale for any opinion expressed.  If 
the clinician cannot answer any of the 
above questions without resort to 
speculation, he or she should so indicate.  
One or more examinations may be scheduled, 
as necessary.

3.  The appellant is advised that failure 
to report for the scheduled examination(s) 
may have adverse consequences to his claims 
as the information requested on the 
examination(s) addresses questions of 
symptomatology that are vital in his 
claims.  38 C.F.R. § 3.655 (2006); Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

4.  Thereafter, the AMC should ensure that 
no other notification or development 
action, in addition to that directed above, 
is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claims.

5.  Thereafter, the AMC should readjudicate 
the claims for service connection for sleep 
apnea and temporomandibular joint syndrome.  
If either of the claims remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case, and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


